Citation Nr: 0600633	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  95-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neurological 
symptoms of the back, as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for fatigue, as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
neurological symptoms of the upper extremities, as a chronic 
disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In January 2000, the Board remanded the claims for additional 
development.  In May 2003, the matter was again remanded by 
the Board.  The Board emphasizes, however, that the Board 
denied, on a direct basis, the issues of service connection 
for polyneuropathy, service connection for a diagnosable 
disability manifested by fatigue, service connection for a 
stomach disorder, and service connection for a pinched nerve 
in the back.     

By a May 2005 rating action, the RO granted service 
connection for polyneuropathy of both lower extremities.  
Accordingly, the issues concerning lower extremity disability 
are no longer before the Board for appellate consideration.  

Finally, the Board notes that jurisdiction over the claims 
file has been transferred to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by neurological symptoms of his back.  

2.  The veteran does not have an undiagnosed disability 
manifested by fatigue symptoms.  

3.  The veteran does not have an undiagnosed disability 
manifested by gastrointestinal symptoms.  

4.  In an unappealed decision dated in April 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for polyneuropathy of the upper extremities as due 
to an undiagnosed illness.      

5.  The evidence received since the RO's April 1995 decision 
regarding the issue of entitlement to service connection for 
neurological symptoms of the upper extremities, as a chronic 
disability resulting from an undiagnosed illness, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An undiagnosed disability manifested by neurological 
symptoms of the veteran's back was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2005).  
  
2.  An undiagnosed disability manifested by fatigue signs or 
symptoms was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

3.  An undiagnosed disability manifested by gastrointestinal 
symptoms was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  
  
4.  New and material evidence has not been presented since 
the April 1995 RO decision and the claim for service 
connection for neurological symptoms of the upper 
extremities, as a chronic disability resulting from an 
undiagnosed illness, is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect 
prior to August 29, 2001), 3.160(d), 20.200, 20.302(a), 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the five volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records 
(SMR's); the appellant's contentions; lay statements; VA 
treatment records; VA examination reports; Social Security 
Administration (SSA) records; and private medical reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases which 
are subject to presumptive service connection, if manifested 
to a degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board reiterates that the veteran has asserted that the 
claims on appeal are a result of his service in the Persian 
Gulf.  In this regard, the veteran's DD Form 214 does not 
indicate specific dates of service in the Southwest Asia 
Theater of operations, but does reflect that he had over two 
years of sea service and received, in part, the Kuwait 
Liberation Medal.  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

The veteran's service medical records include a June 1987 
pre-enlistment examination report, which was negative for 
complaints or findings related to polyneuropathy, fatigue, a 
stomach disorder, or a pinched nerve in the back.  The 
veteran was found to be physically qualified for enlistment.  
Service medical records noted no complaints or findings 
related to polyneuropathy, fatigue or a pinched nerve in the 
back.  Service medical records dated in July and August 1989 
noted that the veteran was seen with complaints of diarrhea 
and upset stomach. The assessment was gastroenteritis.  A 
January 1992 separation examination report noted no 
complaints or findings related to polyneuropathy, fatigue, a 
stomach disorder, or a pinched nerve in the back.  The 
veteran was found to be physically qualified for separation 
from active duty.

An April 1992 VA examination report noted no complaints or 
findings related to polyneuropathy, fatigue, a stomach 
disorder, or a pinched nerve in the back.

An April 1993 treatment records from Reddy Rebala, M.D. 
stated that neurological examination revealed intact 
sensations except for diminished blunting of the tips of the 
fingers in both hands.  Touch, pain and pinprick sensations 
were within normal limits.  Deep tendon reflexes were within 
normal limits.  The impression was tingling and numbness of 
the fingertips, possibly secondary to carpal tunnel syndrome 
or cervical radiculopathy.  

A May 1993 radiology report from St. Joseph Hospital noted 
that x-rays revealed a normal chest and spine.

A May 1993 report from Dr. Ralph Katz stated that there was 
an essentially normal upper gastrointestinal series and small 
bowel study.  

A June 1993 clinical note from Roswell Park Cancer noted that 
the veteran reported that he was working out with weights in 
March 1993 when he experienced a sudden pain at the lower 
neck associated with an electric shock-like feeling running 
down his back and pins and needles developing in both hands.  
Following that event, the veteran had persisting unchanged 
paresthesia in both hands symmetrically, but no further back 
pains and no other neurological symptoms referable to the 
lower limbs.  Neurologic examination revealed reflexia of the 
upper limbs; reflexes were normal in the lower limbs and 
plantar response was normal.  On testing of sensory 
modalities, the veteran had diminution of all modalities in 
the T1 distribution bilaterally.  There were no sensory 
changes in any other areas.  There were no features of 
subacute degeneration of the cord.  Cranial nerve examination 
was normal and there was no evidence of optic atrophy on 
funduscopy.  The examiner stated that, with respect to the 
veteran's neurological symptoms of the upper limbs, he 
expected that he had a disc prolapse in the region of C8 to 
T1.  

A July 1993 letter from Rajendra N. Rustgi, M.D., the 
veteran's private physician, noted the veteran's complaints 
of diarrhea for three days.  He had no pain in the abdomen.  
Physical examination was unremarkable.  The impression 
included diarrhea.

An August 1993 letter from Kailash C. Lall, M.D., the 
veteran's private physician, noted the veteran's history of 
neck pain that radiated to the shoulder, hands, and lower 
extremities.  MRI of the cervical spine was found to be 
normal.  Examination revealed that cranial nerves II-XII were 
within normal limits.  Motor system examination revealed 
power of 5/5 in the extremities.  Sensory system was grossly 
within normal limits.  Reflexes were all 2/2 symmetrical 
bilaterally.  The impression included cervical myofascial 
sprain and Lhermitte's sign.

An April 1994 letter from Dr. Rustgi noted that the veteran 
was seen with complaints of numbness in the hands and legs.  
The impression included unexplained polyneuropathy.

A September 1994 clinic note from Roswell Park Cancer 
Institute documented the veteran's history of numbness in the 
palms and lower extremities.  The impression was bilateral 
sensory neuropathy clinically, etiology unclear.  The 
examiner stated that it was unlikely to be multiple sclerosis 
with the negative MRI and the negative cerebrospinal fluid.

An October 1994 VA EMG report noted that the veteran was 
referred with complaints of numbness in the palms of both 
hands and the soles of both feet since February 1994.  The 
working diagnosis was sensory neuropathy of undetermined 
etiology.  The examiner concluded that there was minimal 
evidence to suggest the veteran had a very minor sensory 
predominant neuropathy of the axonal degeneration type, based 
solely on borderline low amplitude sural potentials.  There 
was very minimal evidence of left L5-S1 radiculopathy.

A November 1994 treatment record from Roswell Park Cancer 
Institute noted the veteran's complaints of numbness and 
decreased sensation of the extremities.  Examination revealed 
decreased sensation in the lower extremities.  The assessment 
included neurologic disorder of unknown etiology.

A December 1994 VA peripheral nerves examination report noted 
the veteran's complaints of numbness in the upper and lower 
extremities.  Examination revealed intact cranial nerves.  
There were normal mobilities and no tremor or involuntary 
movement.  Strength was 5/5.  Reflexes were 1+ in the upper 
extremities and 2+ in the lower extremities.  Sensory 
examination revealed a significant vibratory deficit with 
position, although it did not appear to be reliable, with 
some fluctuation.  The examiner stated that the veteran's 
neurological examination was essentially normal.  There was 
only subjective sensory loss without any wasting, atrophy, 
weakness, etc.  Although the examiner stated that some mild 
peripheral neuropathy could not be denied, it was stated that 
no significant neurological abnormality was found on the 
examination.  The examiner then stated that, because of 
history of Lhermitte's sign and decreased proprioceptive 
defect, myelopathy should be considered.  It was stated that 
it had apparently been considered in the past, but it was 
noted that MRI of the brain and spinal fluid had been normal.  
The examiner concluded that the veteran's symptoms were 
several and subjective and with significant exaggeration and 
that the etiology of his neutropenia was uncertain and was 
under the care of an oncologist.

A March 1995 MRI revealed a normal thoracic spine.

A May 1995 clinical note documented the veteran's complaints 
of numbness and stiffness in his legs and difficulty walking.  
The veteran indicated that the numbness in his arms and hands 
had largely resolved.  Neurological examination revealed 
decreased sensation to light touch in the legs.  Abdominal 
examination was normal.  The assessment included neurological 
abnormalities.  

An August 1998 VA general medical examination report noted 
that the veteran denied any symptoms of neuropathy, numbness 
or pain.  Upon examination, hemic and lymphatic systems were 
normal.  Abdominal and sensory examinations were normal.  
Deep tendon reflexes were all +2, including the ankle jerks.  

A September 2000 VA general medical examination report noted 
that the veteran's complaints included numbness of the hands 
for at least seven years.  Upon physical examination, the 
examiner stated that the veteran had no specific 
gastrointestinal diagnoses.  It was stated that the only 
gastrointestinal complaint that the veteran offered was some 
occasional coughing after he ate.  His abdomen was soft 
without organomegaly and normal bowel sounds were present.  
There were no joint deformities or arthritic complaints.  He 
had normal strength and reflexes of the upper extremities.  
The diagnoses included possible neurological disorder or side 
effects of Haldol.  The claims folder was available for 
review.  

A January 2001 VA peripheral nerves examination report noted 
that the veteran was on Haldol for schizophrenia.  The 
veteran denied any side effects with the Haldol and denied 
the sensation of feeling stiff or sleepy.  He did describe, 
inter alia, numbness of the hands, but denied any pain in his 
extremities.  Additionally, he denied any weakness or 
incoordination.  Upon motor examination, power, tone, and 
bulk were normal in the deltoid, triceps, biceps, wrist 
extensors, wrist flexors, iliopsoas, hamstrings, quadriceps, 
and gluteal.  There were no signs of rigidity or increased 
tone and he had no tremor.  His gait was normal except for a 
slight decrease in arm swing.  Upon sensory examination, he 
had normal pinprick, light touch, vibration, and position 
sense in all four extremities.  Deep tendon reflexes were +2 
in the biceps, triceps, and brachioradialis.  The impression 
was schizophrenia, currently taking Haldol.  The examiner 
stated that no evidence of peripheral neuropathy or 
radiculopathy was found.   

A February 2004 VA general medical examination report noted 
that the veteran reported experiencing fatigue in 1993, which 
lasted for about a year.  However, it was reported that since 
then he did not specifically complain of fatigue.  It was 
also noted that the veteran developed neurologic symptoms in 
his arms and legs, but it was stated that the arm symptoms 
seemed to have cleared.  The veteran also reported that in 
1991 he developed some red blood in his stool in the absence 
of diarrhea, which lasted two to three months intermittently.  
It was noted that the veteran had a long period of diarrhea 
and emesis in 1993 and lost about 50 pounds.  The symptoms 
were reported to have lasted from May to August 1993, but 
then completely cleared.  The veteran reported no symptoms of 
the ear, nose, or throat, other than that since service he 
gagged easily.  He denied any neck symptoms such as 
restriction or stiffness and he had no lumps in the neck.  
The veteran reported occasional heartburn and stated that for 
the past year or so he had had an occasional emesis after 
eating.  He stated that this occurred about once a month or 
less.  He denied any present abdominal pain, diarrhea, or 
constipation, and had no further evidence of blood in the 
stools since shortly after leaving the service.  He denied 
any joint symptoms other than stiffness in his knees and he 
had no swollen joints.  He also denied any spine pain or 
restriction.  Upon physical examination, ear, nose, and 
throat were unremarkable, except that the veteran gagged on 
examination of his mouth.  The abdomen was free of masses or 
tenderness and there was no organomegaly.  Also, there were 
no apparent hernias.  Upon neurologic examination, deep 
tendon reflexes were active and symmetrical throughout and 
there was essentially normal strength in both the upper 
extremities and lower extremities.  It was noted that an MRI 
of the lumbar spine was done in May 2003 and that the 
impression was L3-4 mild degenerative discogenic changes, L4-
5 mild degenerative discogenic changes with a mild diffuse 
disc bulge.  There was no stenosis, but there was L5-S1 focal 
central herniation of the nucleus pulposus of the protrusion 
type with a mild effacement of the thecal sac.  The 
examiner's impression was sensory neurologic abnormality of 
the lower extremities of undetermined cause, schizophrenia, 
and status post myelodysplastic syndrome treated with 
chemotherapy in 1993.  

A March 2004 VA peripheral nerves examination report noted 
that the veteran's claims folder and the Board remand had 
been reviewed.  It was noted that the veteran described 
developing nerve problems in 1993 and stated that the 
symptoms involved both legs.  Deep tendon reflexes were +2 in 
the biceps, triceps, brachial radialis, +1 in the knees, and 
0 in the ankles.  It was stated that an EMG showed 
polyradiculopathy and an MRI showed mild degenerative disc 
disease, but no signs of radiculopathy.  The examiner stated 
that the veteran had polyradiculopathy that presented in the 
1990's.  It was stated that his MRI did not show any evidence 
of nerve root impingement and that polyradiculopathy was not 
due to entrapment or neuroforaminal stenosis.  It was stated 
that polyradiculopathy can be due to metabolic abnormalities 
affecting the nerves.  The examiner then stated that there 
was no other possible cause and that the Gulf War syndrome 
and his military exposure were at least as likely as not the 
cause of his polyradiculopathy.      

					A.  Back

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The Board notes that the 
February 2004 VA examination report noted that an MRI of the 
lumbar spine was done in May 2003 and that the impression was 
L3-4 mild degenerative discogenic changes, L4-5 mild 
degenerative discogenic changes with a mild diffuse disc 
bulge.  There was no stenosis, but there was L5-S1 focal 
central herniation of the nucleus pulposus of the protrusion 
type with a mild effacement of the thecal sac.  The 
examiner's impression was sensory neurologic abnormality of 
the lower extremities of undetermined cause.  Additionally, 
the March 2004 VA examination report noted that the veteran 
described developing nerve problems in 1993 and stated that 
the symptoms involved both legs.  Thus, the veteran did not 
complain of neurologic symptoms of the back.  Furthermore, 
neither the February 2004 VA examination report nor the March 
2004 VA examination report diagnosed neurologic symptoms of 
the back.  As such, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  A claim for service 
connection for a disability must be accompanied by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the veteran's claim of entitlement to service 
connection for neurologic symptoms of the back must be 
denied.

The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Fatigue

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board emphasizes that the February 2004 VA general 
medical examination report noted that the veteran reported 
experiencing fatigue in 1993, which lasted for about a year.  
However, it was reported that since then he did not 
specifically complain of fatigue.  As such, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin, supra.  For a claim presented under 38 C.F.R. § 
3.317, service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b).  Here, the evidence does not show that the veteran 
has objectively exhibited fatigue symptoms which are 
manifestations of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the veteran's claim of entitlement to service connection 
for fatigue must be denied.

The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				C.  Gastrointestinal Symptoms
     
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The September 2000 VA general medical examination report 
noted that, upon physical examination, the examiner stated 
that the veteran had no specific gastrointestinal diagnoses.  
It was stated that the only gastrointestinal complaint that 
the veteran offered was some occasional coughing after he 
ate.  His abdomen was soft without organomegaly and normal 
bowel sounds were present.  Additionally, the February 2004 
VA examination report noted that the veteran reported that in 
1991 he developed some red blood in his stool in the absence 
of diarrhea, which lasted two to three months intermittently.  
It was noted that the veteran had a long period of diarrhea 
and emesis in 1993 and lost about 50 pounds.  The symptoms 
were reported to have lasted from May to August 1993, but 
then completely cleared.  The veteran reported no symptoms of 
the ear, nose, or throat, other than that since service he 
gags easily.  The veteran reported occasional heartburn and 
stated that for the past year or so he had had an occasional 
emesis after eating.  He stated that this occurred about once 
a month or less.  He denied any present abdominal pain, 
diarrhea, or constipation, and has had no further evidence of 
blood in the stools since shortly after leaving the service.  
Upon physical examination, ear, nose, and throat were 
unremarkable, except that the veteran gagged on examination 
of his mouth.  The abdomen was free of masses or tenderness 
and there was no organomegaly.  Also, there were no apparent 
hernias.  As such, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  A claim for service 
connection for a disability must be accompanied by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See Gilpin, supra.  For a claim 
presented under 38 C.F.R. § 3.317, service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b).  Here, the evidence 
does not show that the veteran has objectively exhibited 
gastrointestinal symptoms which are manifestations of an 
undiagnosed illness.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
gastrointestinal symptoms must be denied.

The Board also emphasizes that a veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between a claimed condition and service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				II.  New and Material Evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In April 1995, the RO denied service connection for 
polyneuropathy of the upper and lower extremities as due to 
an undiagnosed illness.  As the decision was not appealed it, 
therefore, became final.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim and, in January 
1997, the RO denied the claim.  The Board must now consider 
the threshold question of whether new and material evidence 
has been submitted to reopen the claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It is reiterated, 
though, that service connection has been granted for 
polyneuropathy of the left lower extremity and service 
connection for polyneuropathy of the right lower extremity.  
Consequently, these issues are no longer before the Board for 
appellate consideration.  

The evidence of record at the time of the April 1995 rating 
decision includes an April 1992 VA examination report, which 
noted no complaints or findings related to polyneuropathy.  
However, the record contained numerous private treatment 
records, such as a May 1993 discharge summary report from St. 
Joseph Hospital that listed a diagnosis of cervical disc 
herniation causing bilateral upper extremity neuralgia 
without myelopathy.  A June 1993 report from Roswell Park 
Cancer Institute noted that the veteran reported that he was 
working out with weights in March 1993 when he experienced a 
sudden pain at the lower neck associated with an electric 
shock-like feeling running down his back and pins and needles 
developing in both hands.  Following that event, the veteran 
had persisting unchanged paresthesia in both hands 
symmetrically.  The examiner stated that, with respect to the 
veteran's neurological symptoms of the upper limbs, he 
expected that he had a disc prolapse in the region of C8 to 
T1.  An April 1994 report from Dr. Rebala that noted that he 
was quite bothered by numbness in the hands and legs.  The 
impression included polyneuropathy, unexplained.  The 
December 1994 VA peripheral nerves examination report noted 
the veteran's complaints of numbness in the upper and lower 
extremities.  The examiner stated that the veteran's 
neurological examination was essentially normal and that 
there was only subjective sensory loss without any wasting, 
atrophy, weakness, etc.  Although the examiner stated that 
some mild peripheral neuropathy could not be denied, it was 
stated that no significant neurological abnormality was found 
on the examination.  The examiner concluded that the 
veteran's symptoms were several and subjective and with 
significant exaggeration and that the etiology of his 
neutropenia was uncertain and under the care of an 
oncologist.

The evidence submitted since the April 1995 rating decision 
includes additional private treatment records, some of which 
were new, but others that were duplicative.  Some of the 
additional treatment reports not of record at the time of the 
April 1995 also show complaints of numbness of the hands.  
Other evidence submitted subsequent to the April 1995 rating 
decision includes the August 1998 VA general medical 
examination report noted that the veteran denied any symptoms 
of neuropathy, numbness or pain.  The September 2000 VA 
general medical examination report noted that the veteran's 
complaints included numbness of the hands for at least seven 
years.  The diagnoses included possible neurological disorder 
or side effects of Haldol.  The January 2001 VA peripheral 
nerves examination report noted that the veteran described, 
inter alia, numbness of the hands, but denied any pain in his 
extremities.  The examiner stated that no evidence of 
peripheral neuropathy or radiculopathy was found.  The 
February 2004 VA general medical examination report noted 
that the veteran developed neurologic symptoms in his arms 
and legs, but it was stated that the arm symptoms seemed to 
have cleared.  The examiner's impression was sensory 
neurologic abnormality of the lower extremities of 
undetermined cause, schizophrenia, and status post 
myelodysplastic syndrome treated with chemotherapy in 1993.  
Finally, the March 2004 VA peripheral nerves examination 
report noted that the veteran described developing nerve 
problems in 1993 and stated that the symptoms involved both 
legs.  Upon sensory examination, he had a decrease to all 
modalities in the entire legs and feet bilaterally.  Deep 
tendon reflexes were +2 in the biceps, triceps, brachial 
radialis, +1 in the knees, and 0 in the ankles.  Plantar 
response was downgoing.  It was stated that an EMG showed 
polyradiculopathy and an MRI showed mild degenerative disc 
disease, but no signs of radiculopathy.  The examiner stated 
that the veteran had polyradiculopathy that presented in the 
1990's.  It was stated that his MRI did not show any evidence 
of nerve root impingement and that polyradiculopathy was not 
due to entrapment or neuroforaminal stenosis.  It was stated 
that polyradiculopathy can be due to metabolic abnormalities 
affecting the nerves.  The examiner then stated that there 
was no other possible cause and that the Gulf War syndrome 
and his military exposure were at least as likely as not the 
cause of his polyradiculopathy.      

The claims folder contains records received since the April 
1995 rating decision and so are new in that they were not 
previously of record.  To the extent the additional medical 
evidence shows treatment for complaints of numbness of the 
hands, this evidence is cumulative and not new.  That is, the 
fact that the appellant has complained of numbness of the 
hands has been a matter of record for a number of years.  
Moreover, recent evidence indicates that the veteran's upper 
extremity symptoms had resolved.  Accordingly, the Board 
finds that the evidence received since the April 1995 rating 
decision is not new and material and does not serve to reopen 
the claim for service connection.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2003 letter informed 
the appellant of what the evidence must show in order to 
establish entitlement to service connection, to include as 
due to an undiagnosed illness.  Additionally, the letter also 
informed the veteran of the need to submit new and material 
evidence with regard to the issue of neurological symptoms of 
the upper extremities, as a chronic disability resulting from 
an undiagnosed illness.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be 


provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.
  
Here, the August 2003 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.  Additionally, a February 2003 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant evidence such as private medical 
records, employment records, or records from other state or 
local government agencies.      
     
In addition, the October 2002 and June 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the February 2003 VCAA notice letter sent to the 
veteran specifically requested that the veteran send VA 
copies of any relevant evidence he had in his possession.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the October 2002 and 
June 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice letters, combined with 
the SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable 


agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Here, the veteran has been afforded multiple VA examinations 
regarding the issues on appeal and his SSA records have been 
associated with the claims folder.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for neurological symptoms of the back, as 
a chronic disability resulting from an undiagnosed illness, 
is denied.

Service connection for fatigue, as a chronic disability 
resulting from an undiagnosed illness, is denied.  

Service connection for gastrointestinal symptoms, as a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for neurological symptoms of the upper 
extremities, as a chronic disability resulting from an 
undiagnosed illness, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


